DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 21-22, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ban et al. US 2012/0137261 A1 (“Ban”).
As to claim 1, Ban discloses a method, comprising:
forming a first mandrel pattern comprising at least first and second mandrels for a mandrel-spacer double patterning process (Figures 4-5 and Paragraph 9 – e.g., an intended design and/or initial mandrel mask, Claim 1 – e.g., mask is used in a double patterning process); and
forming a second mandrel pattern comprising at least a third mandrel inserted between the first and second mandrels (Figures 5A-D or Paragraphs 9 or 47 – e.g., merging mandrel mask shapes by adding a third mandrel), wherein the first mandrel pattern and the second mandrel pattern comprise a same material (Figure 3 or Paragraph 31 – e.g., mandrels are formed at the same time in the same wafer layer, and are therefore made of the same material), and the first and second mandrels are merged together with the third mandrel to form a single pattern (Figures 5A-D or Paragraphs 9 or 47 – e.g., the merged mandrel mask shape forms a single pattern, such as element 532 or 534).
As to claim 2, Ban discloses the method of claim 1.  Ban further discloses wherein the first mandrel pattern and the second mandrel pattern are in a same layer of a structure (Figure 3 or Paragraphs 31-33 – e.g., mandrels are formed in the same wafer layer).
As to claim 3, Ban discloses the method of claim 2.  Ban further discloses wherein the same layer is a dielectric layer disposed above a substrate of the structure (Figure 3 or Paragraphs 31).
As to claim 4, Ban discloses the method of claim 1.  Ban further discloses forming spacers on sidewalls of the single pattern; removing the single pattern; and etching a substrate with the spacers as an etch mask, thereby forming a feature on the substrate (Figure 3 or Paragraphs 31-33 – e.g., spacer deposition, removing mandrels, and etching).
As to claim 5, Ban discloses the method of claim 4.  Ban further discloses recessing a portion of the feature, wherein the portion lies in a region corresponding to the spacers on the sidewalls of the third mandrel (Figure 3 – e.g., steps of removing mandrels or etching).
As to claim 6, Ban discloses the method of claim 1.  Ban further discloses wherein the first and second mandrels have a same dimension (Figures 3B, 4B, or 5C-D – e.g., mandrels have a similar width).
As to claim 7, Ban discloses the method of claim 1.  Ban further discloses wherein the first and third mandrels have different dimensions (Figure 5C – e.g., the third or joining mandrel has different dimensions from either of the first two mandrels).
As to claim 8, Ban discloses the method of claim 1.  Ban further discloses wherein the third mandrel physically connects with both the first and second mandrels (Figures 5C or 5D or Paragraphs 9 or 47).
As to claim 9, Ban discloses the method of claim 1.  Ban further discloses wherein the first and second mandrels orient lengthwise in a first direction, and the third mandrel orients lengthwise in a second direction different from the first direction (Figure 5A and 5C – e.g., the third or joining mandrel is a square and may be considered to be “oriented” in a different direction from elements 502 and 508).
Claims 21, 24, and 27 recite elements similar to claims 1, 2, 4, and 6, and are rejected for the same reasons.  The examiner notes that a “width” is a dimension.
As to claim 22, Ban discloses the method of claim 21.  Ban further discloses wherein a first imaginary center line of the first mandrel along a lengthwise direction of the first mandrel is not aligned with a second imaginary center line of the second mandrel along a lengthwise direction of the second mandrel (Figures 5A, 5C, and 5D – e.g., the mandrels are offset).
As to claim 25, Ban discloses the method of claim 21.  Ban further discloses wherein the same layer is a dielectric layer, and the same material is a dielectric material of the dielectric layer (Figure 3 or Paragraph 31).
As to claim 26, Ban discloses the method of claim 21.  Ban further discloses wherein the substrate includes a semiconductor layer and a dielectric layer disposed on the semiconductor layer (Figure 3 or Paragraphs 31-33), and wherein the etching of the substrate includes: transferring a pattern in the spacers to the dielectric layer; and etching the semiconductor layer through openings in the dielectric layer (Figure 3 or Paragraphs 31-33 – e.g., among other steps, spacer deposition, removing mandrels, and etching).
As to claim 28, Ban discloses the method of claim 27.  Ban further discloses wherein the first mandrel pattern includes a first plurality of mandrels including the first mandrel and a second plurality of mandrels including the second mandrel, wherein the first plurality of mandrels are spaced apart from each other along a first direction, and the second plurality of mandrels are spaced apart from each other along the first direction (Figures 2, 3, or 7 – e.g., the design includes a plurality of mandrels spaced apart along a particular direction).  The examiner notes that while the figures show a cross section of three mandrels, they are examples which may be scaled up for semiconductors or chip designs (e.g., Paragraphs 3 or 22-28), and/or a mandrel shown in the cross section may be divided into multiple mandrels (e.g., as in Figures 5 or 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ban.
As to claim 30, Ban discloses the method of claim 27.  Ban does not explicitly disclose using multiple mandrels to join patterns.  However, Ban does teach multiple configurations of mandrels where a mandrel may be inserted to join shapes (e.g., Figure 5C, 5D, or 7B) in order to make the design more manufacturable, and notes that shapes may be merged whenever they are too close to each other (e.g., Paragraphs 9-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the second mandrel pattern could comprise a fourth mandrel inserted between the first and second mandrels, wherein the first and second mandrels are connected by each of the third and fourth mandrels to form the continuous pattern because shapes may have multiple locations which are too close to each other, and using multiple mandrels to merge shapes would allow the method to resolve a greater range of manufacturing issues.
Allowable Subject Matter
Claims 10, 23, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method for designing and manufacturing a circuit having the combination of steps in the claims including, among other elements, the mandrel orientation and positioning of the claims, in combination with the mandrel formation and manipulation elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851